Mr. Justice Eobb
delivered the opinion of the Court:
In Bryan v. Abert, 3 App. D. C. 180, which was decided twenty years ago, and hence has been the law of this jurisdiction for that length of time, it was ruled that when a broker authorized to make a sale is the procuring cause of the sale made by the owner, he is entitled to his commission, even though the owner is ignorant of it at the time, and, under the facts there disclosed, notwithstanding that he sells at a price and upon different terms from those mentioned to the broker. The facts there and here do not differ materially, and the rule there an*268nounced is quite generally accepted. Lloyd v. Matthews, 51 N. Y. 124; Sussdorff v. Schmidt, 55 N. Y. 319; Graves v. Bains, 78 Tex. 92, 14 S. W. 256; Rounds v. Alee, 116 Iowa, 345, 89 N. W. 1098; Craig v. Wead, 58 Neb. 782, 79 N. W. 718; Lincoln v. McClatchie, 36 Conn. 136.
Tbe evidence before tbe jury clearly warranted tbe finding that the plaintiff was the procuring cause of the sale. Moreover, even under the rule contended for by the defendant, the court would not have been justified, under the evidence, in directing a verdict for him, since there was evidence tending to show that the defendant, before the contract of sale was entered into, either knew or ought to have known that the plaintiff was instrumental in inducing it. Quist v. Goodfellow, 99 Minn. 509, 8 L.R.A. (N.S.) 153, 110 N. W. 65, 9 Ann. Gas. 431; Soule v. Deering, 87 Me. 365, 32 Atl. 998. The plaintiff testified that in an interview with the defendant the defendant stated that, during his conversation with Chapman which resulted in the sale, that is, before the sale was made, Mr. Chapman had informed him of the relationship existing between Mr. Smith and Mr. Chapman. If this was so, it certainly put the defendant upon inquiry as to the facts, which would have shown the plaintiff’s connection with the deal, The good faith of the plaintiff is not questioned, nor does it appear that the defendant was in any way prejudiced by his failure sooner to learn that Smith was the agent of Chapman. Handley v. Shaffer, 177 Ala. 636, 59 So. 286; Gilbert v. McCullough, 146 Iowa, 333, 125 N. W. 173.
The judgment must be affirmed, with costs. Affirmed.